

Exhibit 10.03










SCANA CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN






(including amendments through December 31, 2009)





















 
 

 

SCANA CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




TABLE OF CONTENTS



   
Page
SECTION 1.
ESTABLISHMENT OF THE PLAN
1
1.1
ESTABLISHMENT AND HISTORY OF THE PLAN
1
1.2
DESCRIPTION OF THE PLAN
1
1.3
PURPOSE OF THE PLAN
1
1.4
EFFECTIVE DATE
1
     
SECTION 2.
DEFINITIONS
2
2.1
DEFINITIONS
2
2.2
GENDER AND NUMBER
4
     
SECTION 3.
ELIGIBILITY AND PARTICIPATION
5
3.1
ELIGIBILITY
5
3.2
TERMINATION OF PARTICIPATION
5
3.3
REEMPLOYMENT OF FORMER PARTICIPANT
5
     
SECTION 4.
BENEFITS
6
4.1
ELIGIBILITY FOR BENEFITS
6
4.2
AMOUNT OF SUPPLEMENTAL BENEFIT
6
4.3
TIMING AND FORM OF PAYMENT
7
4.4
DEATH OF PARTICIPANT
9
4.5
DESIGNATION OF BENEFICIARY
9
4.6
DOCUMENTATION
9
4.7
DELAY IN DISTRIBUTION FOR SPECIFIED EMPLOYEES
10
4.8
COMPLIANCE WITH DOMESTIC RELATIONS ORDER
10
     
SECTION 5.
FINANCING
11
5.1
FINANCING OF BENEFITS
11
5.2
CONTRACTUAL OBLIGATION
11
5.3
UNSECURED INTEREST
11
5.4
“RABBI” TRUST
11
     
SECTION 6.
GENERAL PROVISIONS
12
6.1
EMPLOYMENT/PARTICIPATION RIGHTS
12
6.2
NONALIENATION OF BENEFITS
12
6.3
SEVERABILITY
12
6.4
NO INDIVIDUAL LIABILITY
12
6.5
APPLICABLE LAW
13
6.6
PLAN TO COMPLY WITH CODE SECTION 409A
13
     
SECTION 7.
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
14
7.1
IN GENERAL
14
7.2
CLAIMS PROCEDURE
14
     






-i-
 
 

 



7.3
FINALITY OF DETERMINATION
14
7.4
DELEGATION OF AUTHORITY
14
7.5
EXPENSES
14
7.6
TAX WITHHOLDING
14
7.7
INCOMPETENCY
14
7.8
NOTICE OF ADDRESS
15
7.9
AMENDMENT AND TERMINATION
15
     
SECTION 8.
CHANGE IN CONTROL PROVISIONS
16
8.1
SUCCESSORS
16
8.2
AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL
16
     
SECTION 9.
EXECUTION
17








-ii-
 
 

 

SCANA CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN








SECTION 1.  ESTABLISHMENT OF THE PLAN


1.1           Establishment and History of the Plan.  SCANA Corporation
established, effective as of January 1, 1994, a supplemental retirement plan for
executives known as the “SCANA Corporation Supplemental Executive Retirement
Plan” (the “Supplemental Plan”).  The Supplemental Plan has been amended from
time to time after its initial adoption for various design and administrative
changes.  The Supplemental Plan was amended and restated effective as of
December 18, 1996 to include provisions applicable upon a Change in
Control.  The Supplemental Plan was further amended and restated effective as of
October 21, 1997 to include various administrative provisions and to clarify
certain provisions regarding a Change in Control.  Effective as of January 1,
2007, the Supplemental Plan was amended and restated to eliminate gross-up
payments.  Effective as of January 1, 2009, the Supplemented Plan was amended
and restated to comply with the requirements of Code Section 409A. Effective as
of December 31, 2009, the Supplemented Plan is amended and restated to remove
references to the SCANA Corporation Key Executive Severance Benefits Plan.


1.2           Description of the Plan.  This Supplemental Plan is intended to
constitute a nonqualified deferred compensation plan which, in accordance with
ERISA Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.


1.3           Purpose of the Plan. The purpose of this Supplemental Plan is to
provide supplemental retirement income to certain employees of the Company whose
benefits under the Qualified Plan are limited in accordance with the limitations
imposed by (i) Code Section 415 on the amount of annual retirement benefits
payable to employees from qualified pension plans, (ii) Code Section 401(a)(17)
on the amount of annual compensation that may be taken into account for all
qualified plan purposes, or (iii) certain other design limitations on
determining compensation under the Qualified Plan.


1.4           Effective Date.  This amended and restated Supplemental Plan is
effective as of December 31, 2009, except as otherwise provided herein.





 


 
 
 

 

SECTION 2.    DEFINITIONS


2.1           Definitions.  Whenever used herein, the following terms shall have
the meanings set forth below, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized.  Capitalized terms not
defined herein shall have the respective meanings set forth in the Qualified
Plan.


(a)           “Actuarial Equivalent” shall mean equality in value of the benefit
provided under the Supplemental Plan based on actuarial assumptions, methods,
factors and tables that would apply under the Qualified Plan under similar
circumstances.


(b)           “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Supplemental Plan
and delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Supplemental Plan.


(c)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


(d)           “Beneficiary” means any person or entity who, upon the
Participant’s death before the payment or commencement of payment of the
Participant’s benefit under the Supplemental Plan, is entitled to receive the
Participant’s benefit, in accordance with Sections 4.3 and 4.4 hereof.


(e)           “Board” means the Board of Directors of the Corporation.


(f)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


(i)           Any Person (as defined in Section 3(a)(9) of the Exchange Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Corporation;


(ii)           During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;




-2-
 

 
(iii)           The consummation of a merger or consolidation of the Corporation
with any other corporation, other than a merger or consolidation which would
result in the voting shares of capital stock of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting shares of capital stock of the
surviving entity) at least eighty percent (80%) of the combined voting power of
the voting shares of capital stock of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation; or the shareholders
of the Corporation approve a plan of complete liquidation of the Corporation or
an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets; or


(iv)           The consummation of the sale of the stock of any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary;” or the
shareholders of the Corporation approve a plan of complete liquidation of a
Material Subsidiary or an agreement for the sale or disposition by the
Corporation of all or substantially all of the assets of a Material Subsidiary;
provided that any event described in this subsection shall represent a Change in
Control only with respect to a Participant who has been exclusively assigned to
the affected Material Subsidiary.


(g)           “Code” means the Internal Revenue Code of 1986, as amended.


(h)           “Code Limitations” means the limitations imposed by Code Section
415 on the amount of annual retirement benefits payable to employees from
qualified pension plans and Code Section 401(a)(17) on the amount of annual
compensation that may be taken into account for all qualified plan purposes.


(i)           “Committee” means the Management Development and Corporate
Performance Committee of the Board.  Any references in this Supplemental Plan to
the “Committee” shall be deemed to include references to the designee appointed
by the Committee under Section 7.4.


(j)           “Company” means the Corporation and any subsidiaries of the
Corporation and their successor(s) or assign(s) that adopt this Supplemental
Plan through execution of Agreements with any of their Employees or otherwise.
When the term “Company” is used with respect to an individual Participant, it
shall refer to the specific company at which the Participant is employed, unless
otherwise required by the context.


(k)           “Compensation” means “Compensation” as determined under the
Qualified Plan, without regard to the limitation under Section 401(a)(17) of the
Code and including any amounts of Compensation otherwise deferred under any
non-qualified deferred compensation plan of the Corporation (excluding the
Supplemental Plan).


(l)           “Corporation” means SCANA Corporation, a South Carolina
corporation, or any successor thereto.


-3-
 

 
(m)           “Eligible Employee” means an Employee who is employed by the
Company in a high-level management or administrative position, including
employees who also serve as officers and/or directors of the Company.


(n)           “Employee” means a person who is actively employed by the Company
and who falls under the usual common law rules applicable in determining the
employer-employee relationship.


(o)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.


(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(q)           “Grandfathered Benefit” means the vested portion of the benefit
payable under the Supplemental Plan assuming the Participant’s determination
date is December 31, 2004, increased with interest credits (for a Participant
whose benefit under the Supplemental Plan is determined using the cash balance
formula under the Qualified Plan) and earnings (for a Participant whose benefit
under the Supplemental Plan is determined using the final average pay formula
under the Qualified Plan) at the rates determined under the Qualified Plan
through any later determination date.  A Participant’s Grandfathered Benefit is
governed by the terms of the Supplemental Plan in effect as of October 3, 2004
and shall be determined in a manner consistent with Code Section 409A and the
guidance thereunder.


(r)           “Non-Grandfathered Benefit” means the portion of the benefit
payable under the Supplemental Plan which exceeds the Grandfathered Benefit.


(s)           “Participant” means any Eligible Employee who is participating in
the Supplemental Plan in accordance with the provisions herein set forth.


(t)           “Qualified Plan” means the SCANA Corporation Retirement Plan.


(u)           “Termination of Employment” or “Terminate Employment” means, with
respect to Grandfathered Benefits, the Participant’s termination of employment
with the Company and its affiliates as interpreted under the terms of the
Supplemental Plan in effect on October 3, 2004 and, with respect to
Non-Grandfathered Benefits, the Participant’s separation from service as such
term is defined under Code Section 409A and the regulations and other guidance
thereunder.


2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology used herein also shall include the feminine
and the feminine shall include the masculine, and the use of any term herein in
the singular may also include the plural and the plural shall include the
singular.

-4-
 

 

SECTION 3.   ELIGIBILITY AND PARTICIPATION


3.1           Eligibility.   An Eligible Employee shall become a Participant in
this Supplemental Plan on the first day on which:


(a)           his Accrued Benefit as calculated under the Qualified Plan is
limited in accordance with either of the Code Limitations or due to his
participation in a non-qualified deferred compensation plan of the Corporation
(other than this Supplemental Plan); and


(b)           he enters into an Agreement with the Company regarding his
participation in the Supplemental Plan.


3.2           Termination of Participation.  Once an Eligible Employee becomes a
Participant under Section 3.1, the Participant shall remain covered hereunder
until the date upon which the Participant’s employment terminates for any
reason, provided, however, the Participant shall remain covered under the
Supplemental Plan after Termination of Employment so long as any benefits are
payable with respect to the Participant from this Supplemental Plan.  Unless the
terms of the Participant’s Agreement provide to the contrary, if the Participant
is not eligible for benefits in accordance with the provisions of Section 4.1 at
the time his employment terminates, the Participant shall terminate his
participation in the Supplemental Plan when his employment with the Company
terminates.


3.3           Reemployment of Former Participant.  Notwithstanding any provision
of the Supplemental Plan or an Agreement to the contrary, any person reemployed
as an Employee who previously participated in and received benefits under the
Supplemental Plan shall not be eligible to participate again in the Supplemental
Plan, and any payments or future rights to payments under the Supplemental Plan
made or to be made with respect to such Participant shall not be discontinued on
account of such reemployment.







-5- 
 

 

SECTION 4.   BENEFITS


4.1           Eligibility for Benefits.  Subject to Section 4.7, a Participant
shall be eligible to receive a benefit under this Supplemental Plan in
accordance with and subject to the provisions of this Supplemental Plan, upon
the Participant’s Termination of Employment with the Company and its affiliates
or if later, the date provided in the Participant’s Agreement; provided,
however, that, except as provided in the following sentence or as may otherwise
be provided by an Agreement, no benefit shall be payable under this Supplemental
Plan with respect to a Participant who Terminates Employment with the Company
prior to becoming vested in his Accrued Benefit under the Qualified
Plan.  Notwithstanding the foregoing, if a Participant is involuntarily
terminated following or incident to a Change in Control and prior to becoming
fully vested in his Accrued Benefit under the Qualified Plan, the Participant
shall automatically become fully vested in his benefit hereunder and a benefit
will be payable under this Supplemental Plan with respect to the Participant.


4.2           Amount of Supplemental Benefit.


(a)           Final Average Pay Participants.  Unless otherwise provided in an
Agreement, the amount of any benefit payable pursuant to this Supplemental Plan
to a Participant whose benefit under the Supplemental Plan is determined using
the final average pay formula under the Qualified Plan shall be determined at
the time the Participant first becomes eligible to receive benefits under the
Supplemental Plan and shall be equal to the excess, if any, of:


(i)           The monthly pension amount that would have been payable at Normal
Retirement Age or, if applicable, Delayed Retirement Age under the Qualified
Plan to the Participant determined based on Compensation as defined under this
Supplemental Plan and disregarding the Code Limitations and any reductions due
to the Participant's deferral of compensation under any nonqualified deferred
compensation plan of the Company (other than this Supplemental Plan); over


(ii)           The monthly pension amount payable at Normal Retirement Age or,
if applicable, Delayed Retirement Age under the Qualified Plan to the
Participant.


The benefit calculated pursuant to this Section 4.2(a) assumes that payment is
made to the Participant at Normal Retirement Age or, if applicable, Delayed
Retirement Age under the Qualified Plan and is calculated using the
Participant’s Years of Benefit Service and Final Average Earnings as of the date
of the Participant’s Termination of Employment.


(b)           Cash Balance Participants.  Unless otherwise provided in an
Agreement, the amount of any benefit payable pursuant to this Supplemental Plan
as of any determination date to a Participant whose benefit under the
Supplemental Plan is determined using the cash balance formula under the
Qualified Plan shall be equal to (i) the benefit that otherwise would have been
payable under the Qualified Plan as of the determination date, based on
Compensation as defined under this Supplemental Plan and disregarding the Code
Limitations, minus (ii) the Participant’s benefit determined under the Qualified
Plan as of the determination date.


-6-
 

 
4.3           Timing and Form of Payment.  The benefit payable to a Participant
under this Supplemental Plan shall be paid or commence to be paid as of the
first day of the calendar month next following the date the Participant first
becomes eligible to receive a benefit under this Supplemental Plan in accordance
with Section 4.1 (the “Payment Date”).


(a)           Grandfathered Benefit.  The Participant may elect, in accordance
with such procedures established by the Committee from time to time in its sole
discretion, to receive a distribution of his Grandfathered Benefit in either of
the following forms of payment:


(i)           Single Sum Distribution.  A single sum distribution of the value
of the Participant’s Grandfathered Benefit determined as of the last day of the
month preceding the Payment Date.  Upon such payment, no additional
Grandfathered Benefits are owed to the Participant or his Beneficiary under this
Supplemental Plan.


(ii)           Life Annuity with 15-Year 60% Survivor Benefit.  A lifetime
annuity benefit with an additional death benefit payment as follows:  A lifetime
annuity that is the Actuarial Equivalent of the Participant’s single sum amount
under Section 4.3(a)(i) which provides for a monthly benefit payable beginning
on the Payment Date for the Participant’s life.  In addition to this life
annuity, commencing on the first day of the month following the Participant’s
death, the Participant’s designated Beneficiary shall receive a benefit of sixty
percent (60%) of the amount of the Participant’s monthly payment continuing for
a fifteen (15) year period; provided, however, if the Participant’s Beneficiary
dies before the end of the fifteen (15) year period, the lump sum value of the
remaining monthly payments of such survivor benefit shall be paid to the
designated Beneficiary’s estate. The Participant’s life annuity shall not be
reduced to reflect the “cost” of providing the sixty-percent (60%) survivor
benefit feature. Notwithstanding anything herein to the contrary, in no event
may a trust be named as a Beneficiary for purposes of the survivor benefit
otherwise provided under this Section 4.3(a)(ii).


In the absence of an effective election, Grandfathered Benefits owed to a
Participant hereunder shall be paid in the form specified in Section 4.3(a)(ii).


(b)           Non-Grandfathered Benefit.  A Participant whose benefit under the
Supplemental Plan is determined using the final average pay formula under the
Qualified Plan shall receive a distribution of his benefit under the
Supplemental Plan as a single sum distribution equal to the Actuarial Equivalent
present value (at the date of the Participant’s Termination of Employment) of
the Participant’s benefit under the Supplemental Plan determined as of Normal
Retirement Age, reflecting any terms under the Qualified Plan applicable to
Early Retirement Benefits if the Participant is eligible for such Early
Retirement Benefits.


Except as otherwise provided in this Section 4.3(b), a Participant whose benefit
under the Supplemental Plan is determined using the cash balance formula under
the Qualified Plan may elect on or before January 1, 2009 to receive a
distribution of his Non-Grandfathered Benefit in one of the following forms of
payment:


-7-
 

 
(i)           Single Sum Distribution.  A single sum distribution of the value
of the Participant’s Non-Grandfathered Benefit determined as of the last day of
the month preceding the Payment Date.  Upon such payment, no additional
Non-Grandfathered Benefits are owed to the Participant or his Beneficiary under
this Supplemental Plan.


(ii)           Straight Life Annuity.  An annuity that is the Actuarial
Equivalent of the Participant’s single sum amount under Section 4.3(b)(i), and
that commences on the Payment Date for the Participant’s life.


(iii)           50%, 75%, or 100% Joint and Survivor Annuity.  An annuity that
is the Actuarial Equivalent of the Participant’s single sum amount under Section
4.3(b)(i), that commences on the Payment Date, and that provides payments for
the life of the Participant and, upon his death, continues to pay an amount
equal to 50%, 75% or 100% (as elected by the Participant prior to benefit
commencement) of the annuity payment to the contingent annuitant designated by
the Participant at the time the election is made.


(iv)           Future Initial Form of Payment Elections.  A Participant whose
benefit under the Supplemental Plan is determined using the cash balance formula
under the Qualified Plan who first becomes an Eligible Employee after 2008 and
who was not eligible to participate in the SCANA Corporation Executive Deferred
Compensation Plan before becoming eligible to participate in the Supplemental
Plan may elect at any time during the first 30 days following the date he
becomes an Eligible Employee to receive a distribution of his Non-Grandfathered
Benefit in one of the forms specified in this Section 4.3(b).


(v)           Default Distribution Options.  The following provisions apply to
Participants whose benefits under the Supplemental Plan are determined using the
cash balance formula under the Qualified Plan, notwithstanding any elections
under this Section 4.3(b) to the contrary.  In addition, if any such Participant
is eligible to make an election as to a form of distribution under this Section
4.3(b) and fails to do so at the time specified by the Committee, the following
provisions shall apply.


(1)           Automatic Single Sum Distribution.  If a Participant has
terminated employment before attaining age 55, the Participant’s
Non-Grandfathered Benefit shall be paid in the form specified in Section
4.3(b)(i), regardless of any election to the contrary.


(2)           Automatic Single Sum Distribution.  If a Participant has
terminated employment after attaining age 55, and the value of the Participant’s
Non-Grandfathered Benefit does not exceed $100,000 at the time of such
Termination of Employment, such benefit shall be paid in the form specified in
Section 4.3(b)(i), regardless of any election to the contrary.


(3)           Automatic Life Annuity Distribution.  In the absence of an
effective election, and assuming that Subsections 4.3(b)(v)(1) or (2) do not
otherwise apply, Non-Grandfathered Benefits owed to the Participant hereunder
shall be paid in the form specified in Section 4.3(b)(ii).


(vi)           Election Among Actuarially Equivalent Annuities.  A Participant
who elects, or is deemed to have elected, either of the annuity options
specified in Section 4.3(b)(ii) or (iii) may
 
-8-
 

 
change his election to the other annuity option at any time prior to the Payment
Date in accordance with procedures established by the Committee.


4.4           Death of Participant.  Unless otherwise provided in an Agreement,
if a Participant dies on or after July 1, 2000 and before the Payment Date (as
defined in Section 4.3), a single sum distribution equal to the value of the
Participant’s benefit that otherwise would have been payable under the
Supplemental Plan determined in accordance with Section 4.2 shall be paid to the
Participant’s designated Beneficiary as soon as administratively practicable
following the Participant’s death.


4.5           Designation of Beneficiary.


(a)           A Participant shall designate a single person or trust (except as
provided in Section 4.3(b)) as the Beneficiary who is to receive any benefits
payable hereunder upon the Participant’s death.  The designation shall be in
writing and signed by the Participant.  The designation shall be effective only
if and when delivered to the Corporation during the lifetime of the
Participant.  The Participant also may change his Beneficiary by a signed,
written instrument delivered to the Corporation.  The payment of amounts shall
be in accordance with the last unrevoked written designation of Beneficiary that
has been signed and delivered to the Corporation.  All Beneficiary designations
shall be addressed to the Secretary of SCANA Corporation and delivered to his
office.


(b)           In the event that the Beneficiary named in paragraph (a) above
predeceases the Participant, the amounts that otherwise would have been paid to
said Beneficiary shall, where the designation fails to redirect to an alternate
Beneficiary in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.


(c)           In the event the Participant does not designate a Beneficiary, or
if for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall first be paid to the
Participant’s spouse (as determined under the Qualified Plan), or if the
Participant has no spouse upon his date of death, any amounts owed shall be paid
to the Participant’s estate as the alternate Beneficiary.


(d)            In the circumstance that a Participant’s designation is effective
in part and ineffective in part, to the extent that a designation is effective,
distribution shall be made so as to carry out as closely as discernable the
intent of the Participant, with the result that only to the extent that a
designation is ineffective shall distribution instead be made to the
Participant’s estate as an alternate Beneficiary.


4.6           Documentation.  Each person eligible for a benefit under this
Supplemental Plan shall furnish the Corporation with such documents, evidence,
data or information in support of such application as the Corporation considers
necessary or desirable.


4.7           Delay in Distribution for Specified Employees.  Notwithstanding
anything to the contrary in this Supplemental Plan, if the Participant is a
“specified employee,” as determined in accordance with procedures adopted by the
Company that reflect the requirements of Code Section 409A(a)(2)(B)(i),
distribution of the Non-Grandfathered Benefit which is made on account of the
 
-9-
 

 
 
Participant’s Termination of Employment for a reason other than death shall be
deferred until the earlier of (i) the first day of the seventh month following
the date the Participant Terminates Employment (without regard to whether the
Participant is reemployed on that date) or (ii) the date of the Participant’s
death.  Amounts that are deferred pursuant to this Section 4.7 shall be
accumulated without interest and paid in accordance with this Section 4.7.


4.8           Compliance with Domestic Relations Order.  Notwithstanding
anything to the contrary in this Supplemental Plan, a distribution shall be made
to an individual other than the Participant to the extent necessary to comply
with a domestic relations order (as defined in Code Section 414(p)(1)(B)).

-10- 
 

 

SECTION 5.   FINANCING


5.1           Financing of Benefits.  Participants shall not be required or
permitted to make any contribution under the Supplemental Plan.  Benefits shall
be payable, when due, by the Corporation, out of its current operating revenue
to the extent not paid from a trust created pursuant to Section 5.4.


5.2           Contractual Obligation.  The Corporation’s obligation to make
payments to the recipient when due shall be contractual in nature only, and
participation in the Supplemental Plan will not create in favor of any
Participant any right or lien against the assets of the Corporation.  No
benefits under the Supplemental Plan shall be required to be funded by a trust
fund or insurance contracts or otherwise.  Prior to benefits becoming due, the
Corporation shall expense the calculated liabilities in accordance with policies
determined appropriate by the Corporation and its auditors.


5.3           Unsecured Interest.  No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation.  To the extent
that any person acquires a right to receive payment under this Supplemental
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.


5.4           “Rabbi” Trust. In connection with this Supplemental Plan, the
Board has established a grantor trust (known as the “SCANA Corporation Executive
Benefit Plan Trust” and referred to herein as the “Trust”) for the purpose of
accumulating funds to satisfy the obligations incurred by the Corporation under
this Supplemental Plan (and such other plans and arrangements as determined from
time to time by the Corporation). At any time prior to a Change in Control, as
that term is defined in such Trust, the Corporation may transfer assets to the
Trust to satisfy all or part of the obligations incurred by the Corporation
under this Supplemental Plan, as determined in the sole discretion of the
Committee, subject to the return of such assets to the Corporation at such time
as determined in accordance with the terms of such Trust.  Notwithstanding the
establishment of the Trust, the right of any Participant to receive future
payments under the Supplemental Plan shall remain an unsecured claim against the
general assets of the Corporation.



-11- 
 

 

SECTION 6.   GENERAL PROVISIONS


6.1           Employment/Participation Rights.


(a)           Nothing in the Supplemental Plan shall interfere with or limit in
any way the right of the Company to terminate any Participant’s employment at
any time, nor confer upon any Participant any right to continue in the employ of
the Company.


(b)           Nothing in the Supplemental Plan shall be construed to be evidence
of any agreement or understanding, express or implied, that the Company will
continue to employ a Participant in any particular position or at any particular
rate of remuneration.


(c)           No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.


(d)           Nothing in this Supplemental Plan shall affect the right of a
recipient to participate in and receive benefits under and in accordance with
any pension, profit-sharing, deferred compensation or other benefit plan or
program of the Company.


6.2           Nonalienation of Benefits.


(a)           No right or benefit under this Supplemental Plan shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance, or change,
and any attempt to anticipate, alienate, sell, assign, pledge, encumber or
change the same shall be void; nor shall any such disposition be compelled by
operation of law.


(b)           No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Supplemental Plan.


(c)           If any Participant or Beneficiary hereunder should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber, or change
any right or benefit hereunder, then such right or benefit shall, in the
discretion of the Committee, cease, and the Committee shall direct in such event
that the Corporation hold or apply the same or any part thereof for the benefit
of the Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


6.3           Severability.   If any particular provision of the Supplemental
Plan shall be found to be illegal or unenforceable for any reason, the
illegality or lack of enforceability of such provision shall not affect the
remaining provisions of the Supplemental Plan, and the Supplemental Plan shall
be construed and enforced as if the illegal or unenforceable provision had not
been included.


6.4           No Individual Liability.   It is declared to be the express
purpose and intention of the Supplemental Plan that no liability whatsoever
shall attach to or be incurred by the shareholders, officers, or directors of
the Corporation or any representative appointed hereunder by the Corporation,
under or by reason of any of the terms or conditions of the Supplemental Plan.


-12-
 

 
6.5           Applicable Law.   The Supplemental Plan shall be governed by and
construed in accordance with the laws of the State of South Carolina except to
the extent governed by applicable federal law.


6.6           Plan to Comply with Code Section 409A.  Notwithstanding any
provision to the contrary in this Supplemental Plan, each provision of this
Supplemental Plan shall be interpreted to permit the deferral of compensation
and the payment of deferred amounts in accordance with Code Section 409A and any
provision that would conflict with such requirements shall not be valid or
enforceable.

-13- 
 

 

SECTION 7.   PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


7.1           In General.  This Supplemental Plan shall be administered by the
Committee, which shall have the sole authority, in its discretion, to construe
and interpret the terms and provisions of the Supplemental Plan and determine
the amount, manner and time of payment of any benefits hereunder. The Committee
shall maintain records, make the requisite calculations and disburse payments
hereunder, and its interpretations, determinations, regulations and calculations
shall be final and binding on all persons and parties concerned.  The Committee
may adopt such rules as it deems necessary, desirable or appropriate in
administering the Supplemental Plan and the Committee may act at a meeting, in a
writing without a meeting, or by having actions otherwise taken by a member of
the Committee pursuant to a delegation of duties from the Committee.


7.2           Claims Procedure.  Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee.  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation.  The Committee shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Supplemental Plan.


7.3           Finality of Determination.  The determination of the Committee as
to any disputed questions arising under this Supplemental Plan, including
questions of construction and interpretation, shall be final, binding, and
conclusive upon all persons.


7.4           Delegation of Authority.  The Committee may, in its discretion,
delegate its duties to an officer or other employee of the Company, or to a
committee composed of officers or employees of the Company.


7.5           Expenses.  The cost of payment from this Supplemental Plan and the
expenses of administering the Supplemental Plan shall be borne by the
Corporation.


7.6           Tax Withholding.  The Corporation shall have the right to deduct
from all payments made from the Supplemental Plan any federal, state, or local
taxes required by law to be withheld with respect to such payments.


7.7           Incompetency.   Any person receiving or claiming benefits under
the Supplemental Plan shall be conclusively presumed to be mentally competent
and of age until the Committee receives written notice, in a form and manner
acceptable to it, that such person is incompetent or a minor, and that a
guardian, conservator, statutory committee under the South Carolina Code of
Laws, or other person legally vested with the care of his estate has been
appointed.  In the event that the Committee finds that any person to whom a
benefit is payable under the Supplemental Plan is unable to properly care for
his affairs, or is a minor, then any payment due (unless a prior claim therefor
shall have been made by a


-14-
 

 
duly appointed legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any person deemed by the Committee to have
incurred expense for the care of such person otherwise entitled to payment.
 
In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Supplemental Plan shall be
appointed by a court of competent jurisdiction, payments shall be made to such
guardian or conservator or statutory committee provided that proper proof of
appointment is furnished in a form and manner suitable to the Committee.  Any
payment made under the provisions of this Section 7.7 shall be a complete
discharge of liability therefor under the Supplemental Plan.


7.8           Notice of Address.   Any payment made to a Participant or his
designated Beneficiary at the last known post office address of the distributee
on file with the Corporation, shall constitute a complete acquittance and
discharge to the Corporation and any director or officer with respect thereto,
unless the Corporation shall have received prior written notice of any change in
the condition or status of the distributee.  Neither the Corporation nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of the Participant or his designated Beneficiary.


7.9           Amendment and Termination.  The Corporation expects the
Supplemental Plan to be permanent, but since future conditions affecting the
Corporation cannot be anticipated or foreseen, the Corporation reserves the
right to amend, modify, or terminate the Supplemental Plan at any time by action
of its Board; provided, however, that if the Supplemental Plan is amended to
discontinue or reduce the amount of Supplemental Plan benefit payments (except
as may be required pursuant to any plan arising from insolvency or bankruptcy
proceedings): (a) Participants who have commenced payment of their Supplemental
Plan benefits under Section 4.3 in the form of a life annuity with 15-year death
benefit shall continue to be paid in the amount and manner (as provided under
Section 4 hereof) as they were being paid at the time of the amendment or
discontinuance of the Supplemental Plan, and (b) the accrued benefits under the
Supplemental Plan of any Participants who have not yet terminated shall not be
reduced below the level accrued as of the date of amendment.  If the Board
amends the Supplemental Plan to cease future accruals hereunder or terminates
the Supplemental Plan, the Board may, in its sole discretion, direct that each
Participant’s benefit under the Supplemental Plan be paid to each Participant
(or designated Beneficiary) in an immediate single sum distribution provided
that in the case of Non-Grandfathered Benefits the requirements of Code Section
409A (including, to the extent applicable, Treas. Reg. § 1.409A-3(j)(4)(ix)) are
met; in the absence of any such direction from the Board, the Supplemental Plan
shall continue as a “frozen” plan under which no future accruals will be
recognized and each Participant’s benefits shall be paid in accordance with
Section 4.



-15- 
 

 

SECTION 8.   CHANGE IN CONTROL PROVISIONS


8.1           Successors.  Notwithstanding anything in this Supplemental Plan to
the contrary, upon the occurrence of a Change in Control, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of all or substantially all of the business and/or
assets of the Company or of any division or subsidiary thereof to expressly
assume and agree to perform this Supplemental Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, subject to the remaining provisions of this Section
8.  In the event of such a Change in Control, Participants shall become entitled
to benefits hereunder in accordance with the terms of this Supplemental Plan
based on benefits earned to the date of such Change in Control, with no
requirement for a successor to provide for accruals of benefits beyond the date
of such Change in Control except as required under Code Section 409A.


8.2           Amendment and Termination After Change in
Control.  Notwithstanding the foregoing, and subject to this Section 8, no
amendment, modification or termination of the Supplemental Plan may be made, and
no Participants may be added to the Supplemental Plan, upon or following a
Change in Control if it would have the effect of reducing any benefits earned
(including optional forms of distribution) prior to such Change in Control
without the written consent of all of the Participants covered by the
Supplemental Plan at such time.  In all events, however, the Corporation
reserves the right to amend, modify or delete the provisions of this Section 8
at any time prior to a Change in Control, pursuant to a Board resolution adopted
by a vote of two-thirds (2/3) of the Board members then serving on the Board.

-16- 
 

 

SECTION 9.  EXECUTION


IN WITNESS WHEREOF, the Corporation has caused this amended and restated SCANA
Corporation Supplemental Executive Retirement Plan to be executed by its duly
authorized officer this 31st day of December, 2009, to be effective as of the
dates set forth herein.




SCANA CORPORATION


By: /s/J. P. Hudson                                                 
 
 
Title:  VP – HR                                                              




ATTEST:




/s/Gina Champion                                                 
Secretary



  -17-
 

 
